Citation Nr: 1710596	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  16-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an earlier effective date for the grant of nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Fateh Singh Dhillon, Agent


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) at the St. Paul Pension Management Center. 


FINDING OF FACT

In June 2016, the Veteran filed a statement containing his name and claim number that indicated he wished to withdrawn his remaining appeal.


CONCLUSION OF LAW

The criteria are met for a withdrawal of his claim for an earlier effective date for the grant of nonservice-connected pension.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In June 2016, the Veteran filed a statement through his representative, indicating he wished to withdrawn his appeal.  This statement complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  
See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id. 


ORDER

The claim of entitlement to an earlier effective date for the grant of nonservice-connected pension is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


